DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Currently Amended) 1. A computer-implemented method for depth estimation of a monocular image, comprising: obtaining, through a depth estimation neural network, a global feature of a monocular image according to absolute features of preset regions and relative features among the preset regions in the monocular image; and obtaining a predicted depth map of the monocular image according to the global feature, the absolute features of preset regions and the relative features among the preset regions in the monocular image.
(Currently Amended) 14. An apparatus for the depth estimation of a monocular image, comprising: one or more processors; and a memory, configured to storing instructions executable by the one or more processors, wherein the one or more processors are configured to: obtain, through a depth estimation neural network, a global feature of a monocular image according to absolute features of preset regions and relative features among the preset regions in the monocular image, and obtain a predicted depth map of the monocular image according to the global feature and the absolute features of preset regions and the relative features among the preset regions in the monocular image.
(Currently Amended) 20. A non-transitory computer storage medium, configured to store computer readable instructions that, when being executed, implement a method for depth estimation of a monocular image, comprising: obtaining, through a depth estimation neural network, a global feature of a monocular image according to absolute features of preset regions and relative features among the preset regions in the monocular image; and obtaining a predicted depth map of the monocular image according to the global feature, the absolute features of preset regions and the relative features among the preset regions in the monocular image.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…obtaining a predicted depth map of the monocular image according to the global feature, the absolute features of preset regions and relative features among the preset regions in the monocular image …”, or any variations thereof as recited.
Closest prior art Ng USPN 8472699 discloses three-dimensional depth information is estimated from a still image. A set of monocular images and their corresponding ground-truth depth maps are used to determine a relationship between monocular image features and the depth of image points. For different points in a particular image, the determined relationship is used together with local and global image features including monocular cues to determine relative depths of the points.
Further closest prior art Saxena, Ashutosh, Sung Chung, and Andrew Ng. "Learning depth from single monocular images." Advances in neural information processing systems 18 (2005). discloses supervised learning to predict the depth map as a function of the image. Depth estimation is a challenging problem, since local features alone are insufficient to estimate depth at a point, and one needs to consider the global context of the image. Our model uses a discriminatively-trained Markov Random Field (MRF) that incorporates multiscale local- and global-image features, and models both depths at individual points as well as the relation between depths at different points.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the applicant’s arguments and ISR of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


May 6, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662